Exhibit 10.8
Pledge
Contract                                                                                                                                
(English Translation, Original is in Chinese)
 
Pledgor:
 
Address:
 
ID Number:
 
Postal Code:
 
Operator:
 
Tel:
 
Fax:
 
Pledgee:
 
Address:
 
Legal Representative:
 
Postal Code:
 
Transacting Branch:
 
Branch Address:
 
Branch Manager:
 
Postal Code:
 
Operator:
 
Tel:
 
Fax:
Cao Hongbo
 
No. 417-2-20-2, Zhongshan Road, Shahekou District, Dalian, Liaoning
 
210211196603040471
 
116011
 
Lu Haiyang
 
0411-83678755
 
0411-83670955
 
China Development Bank Corporation
 
No. 29, Outer Street of Fuchengmen, Xicheng District, Beijing
 
Chen Yuan
 
100037
 
China Development Bank Corporation, Dalian Branch
 
No. 15, 17, Renmin Road, Zhongshan District, Dalian, Liaoning
 
Song Weinong
 
116001
 
Dong Ziyue
 
0411-82819088-8166
 
0411-82810032



 
 

--------------------------------------------------------------------------------

 
 
To guarantee that the borrower Dalian Befut Wire & Cable Manufacturing Co., Ltd.
fulfills the loan contract No. 2102221452009020773 (hereinafter referred to as
the Master Contract) signed with the pledgee, the pledgor agrees to pledge the
stock right which the pledgor is entitled to dispose as the pawn, to provide a
guarantee to the pledgee. The pledgor and the pledgee hereby enter into this
contract through negotiation.
 
Article I   Definition
 
Unless as otherwise agreed herein, definitions of terms in this contract are the
same as those in the Master Contract.
 
Article II   Pledge object
 
Pledge object under this contract is 48.9404% of stock right held by Cao Hongbo
in Dalian Befut Wire & Cable Manufacturing Co., Ltd. (RMB 73,900,000 Yuan).
 
The effect of pledge under this contract is extended to such yields as pledge
object (share dividend and bonus, etc.).
 
Article III  Scope of guarantee
 
As agreed in the Master Contract, the borrower has borrowed RMB 100,000,000 Yuan
( ONE HUNDRED MILLION YUAN only) from the pledgee, with a loan period of 7 years
(i.e. from November 2nd, 2009 to November 1st, 2016).
 
The scope of guarantee of this contract includes all of the loan principal,
interest, penalty interest, compensation, default fine, damage compensation and
fees for pledge realization under the Master Contract.
 
Along with the settlement of the loan principal described in the Master
Contract, the principal amount guaranteed under this contract should
correspondingly been reduced.
 
Article IV  The pledgor’s statement and guarantee
 
(I) Pledge object is the stock right brought by actual capital contribution;
 
(II) The pledgor has legal ownership and disposition rights of the pledge
object; if the pledge object provided by the pledgor is the stock right which
can be pledged with approval or agreement of related parties according to the
law, the pledgor shall ensure that legitimate approval or agreement has been
obtained; there is no dispute on ownership or disposition rights for the pledge
object;
 
 
 

--------------------------------------------------------------------------------

 
 
(III) Other than the pledge stated in this contract, the pledgor shall ensure
that there shall be no property guarantee in any form for the pledge object;
 
(IV) All documents and data provided by the pledgor to the pledgee shall be
true, accurate and complete.
 
Abovementioned statement and guarantee are valid within the validity period of
this contract.
 
Article V   Obligations of the pledgor
 
(I) The pledgor shall open a deposit account in the transacting branch of
pledgee within 5 days after signing of this contract. All share dividend and
bonus of pledge object under this contract shall be deposited in this account
since the signing day. The pledgor is not allowed to employ the capital in this
account without prior written consent from the pledgee.
 
(II) The pledgor is not allowed to dispose the pledge object in any manner
without prior written  consent from the pledgee.
 
(III) All fees caused by signing and performing such contract shall be borne by
the pledgor.
 
(IV) The pledgor shall regularly submit related financial statement of
corresponding company of the pledge object under the contract to the pledgee.
 
Article VI   Realization of pledge
 
If the borrower is unable to settle the debt under the Master Contract in
accordance with terms of the Master Contract, or if the pledgor is declared to
be bankrupt, revoked or dissolved according to the law, the pledgee has the
right to lawfully dispose the pledge object and all property and property rights
through auction, selling or discounting etc., and to retain such money as
compensation. If the proceeds exceed the amount of the secured claims under this
contract, the excess shall belong to the pledgor.
 
If the pledgor transfers the pledge stock right under the contract with prior
written consent from the pledgee, such money shall be used to settle the secured
claims to the pledgee in advance, or to be placed in escrow by the third party
agreed by the pledgee.
 
Article VII   Modification and termination of contract
 
(I) The pledgor or the pledgee is not allowed to modify or terminate the
contract without authorization. If modification or termination is required, it
shall be done with consensus between both parties and a written agreement shall
be reached;
 
(II) If the borrower and the pledgee reach a written agreement to modify the
content of the Master Contract, the pledgor shall continue to fulfill its
responsibility for the guarantee of the debt under the Master Contract with the
pledge object under this contract. If modifications to the Master Contract
without agreement of the pledgor results in an increase of the loan amount, the
pledgor shall not be responsible for guaranteeing the increased amount.
 
Article VIII   Liability for breach of contract
 
(I) If the pledgor, due to concealment of existence of joint-ownership, disputes
or previous pledging of the pledge object, or other reasons of the pledgor,
causes the contract to be invalid and economic losses to the pledgee, the
pledgor shall make due compensation;
 
(II) If the pledgor violates other terms of this contract, or if any of the
statement and guarantee made by the pledgor under Article IV of this contract is
proven to be false or misleading, resulting in losses to the pledgee, the
pledgor shall make due compensation;
 
Article IX   Pledge registration
 
The pledgor and pledgee shall transact pledge registration in Administrative
Department for Industry and Commerce within 5 days after signing of this
contract.
 
Article X   Settlement of disputesIn the event of any dispute during the course
of the pledgor’s and pledgee’s fulfillment of this contract, both parties shall
settle the dispute through negotiation; if it fails, the dispute shall be
settled through litigation at the people’s court at the location of the
pledgee’s transacting branch.
 
Article XI   Miscellaneous
 
(I) Any other issues unmentioned in this contract shall be solved through
negotiation between the pledgor and the pledgee, or transacted in accordance
with state laws and regulations;
 
 
 

--------------------------------------------------------------------------------

 
 
(II) This contract is in triplicate, one original copy respectively for the
pledgor, the pledgee and the borrower, and it has 6 duplicate copies.
 
Article XII  Contract validity
 
This contract comes into effect upon being signed by the pledgor and pledgee
with stamps affixed.
 


This contract comes into effect upon being signed by the pledgor and pledgee
with stamps affixed.
 

Pledgor: Cao Hongbo      Signature: /s/ Cao Hongbo

 
(or authorized agent)
 

Pledgee: China Development Bank Corporation  Signature: /s/ Song Weinong

 
Legal representative: Song Weinong
 
(or authorized agent)
 
 
 

--------------------------------------------------------------------------------

 
 
 